 Case 19-45206-elm7 Doc 52 Filed 07/29/21            Entered 07/29/21 11:29:46        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

IN RE:                                       §
                                             §       CASE NO. 19-45206-ELM
SYNERGY FABRICATION, INC.                    §
                                             §       CHAPTER 7
                                             §
DEBTOR                                       §


 NOTICE OF INTENTION TO ABANDON AND DESTROY ALL BUSINESS RECORDS
                      PURSUANT TO SECTION 554

         Shawn K. Brown, chapter 7 trustee (“Trustee”) files this Notice of Intent to Abandon and

Destroy Debtor’s Business Records. The Trustee’s CPA has been storing a substantial portion of

the Debtor’s business records. The Trustee no longer requires the use of the records in the

administration of this case. The records should be abandoned as burdensome to the estate pursuant

to §554 of the Bankruptcy Code (11 U.S.C. §554). Upon approval of the abandonment, the Trustee

will cause the business records, including any computers or other electronic storage devices to be

destroyed.

UNLESS WRITTEN OBJECTION IS FILED WITH THE BANKRUPTCY COURT WITHIN

SEVENTEEN DAYS OF SERVICE, THE RECORDS SHALL BE DEEMED

ABANDONDONED AS OF THE DATE OF THE FILING OF THIS NOTICE WITH THE

BANKRUPTCY COURT, AND THE TRUSTEE MAY DESTROY THE RECORDS.

NO HEARING WILL BE CONDUCTED HEREON UNLESS A WRITTEN RESPONSE IS
FILED WITH THE CLERK OF THE UNITED STATES BANKRUPTCY COURT AT 501
WEST TENTH STREET, ROOM 147, FORT WORTH, TEXAS 76102, BEFORE CLOSE
OF BUSINESS ON AUGUST 16, 2021, WHICH IS AT LEAST SEVENTEEN (17) DAYS
FROM THE DATE OF SERVICE HEREOF.

ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE CLERK, AND A
COPY MUST BE SERVED UPON COUNSEL FOR THE MOVING PARTY PRIOR TO
THE DATE AND TIME SET FORTH HEREIN. IF A RESPONSE IS FILED A HEARING
MAY BE HELD WITH NOTICE TO OBJECTING PARTY.


ABANDONMENT NOTICE-PAGE 1 OF 2
 Case 19-45206-elm7 Doc 52 Filed 07/29/21         Entered 07/29/21 11:29:46      Page 2 of 2




IF NO HEARING ON SUCH NOTICE OR MOTION IS TIMELY REQUESTED, THE
RELIEF REQUESTED SHALL BE DEEMED TO BE UNOPPOSED, AND THE COURT
MAY ENTER AN ORDER GRANTING THE RELIEF SOUGHT OR THE NOTICED
ACTION MAY BE TAKEN.


                                                  Respectfully submitted,

                                                 /s/ Shawn K. Brown
                                                 State Bar No 03170490
                                                 P.O. Box 93749
                                                 Southlake, TX 76092
                                                 Phone (817) 488-6023
                                                 Fax (888) 688-4621
                                                 shawn@browntrustee.com


                                                  CHAPTER 7 TRUSTEE



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Notice was served upon the
Office of the U.S. Trustee (ECF), Debtor’s counsel (ECF), upon all creditors with filed claims
required to be served under F.R.B.P. 2002(h), and upon the parties requesting notice, via the
Court’s CM/ECF system on the date of filing, or directed to be mailed by BK Attorney Services
LLC on or before July 7, 2021, by First Class United States Mail postage prepaid with respect to
non-ECF users.


                                                  /s/ Shawn K. Brown




ABANDONMENT NOTICE-PAGE 2 OF 2
